     Case 3:20-cv-00457-BJD-JRK Document 1 Filed 05/05/20 Page 1 of 6 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



JOHN GORE,

         Plaintiff

v.                                               Civil Action No.

CSX TRANSPORTATION, INC.,

     Defendant
______________________________ /


                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                  NATURE OF ACTION

         1.     The Plaintiff, JOHN GORE, brings this action against the Defendant for

violations of the Federal Rail Safety Act (“FRSA”), 49 U.S.C. Section 20109. Plaintiff

alleges retaliation in the form of harassment, intimidation, termination of employment and

other discriminatory and illegal acts by Defendant.


                                      JURISDICTION

         2.     This Court has subject matter jurisdiction in this case pursuant to the

Federal Rail Safety Act, 49 U.S.C. § 20109(d)(3) and 28 U.S.C. § 1331.

         3.     Venue is proper pursuant to 28 U.S.C. § 1391 because Defendant’s

principal place of business is Jacksonville, Florida. Plaintiff maintains residence in

Manatee County, Florida.

         4.     On July 29, 2019, Plaintiff timely filed an administrative claim under 49

U.S.C. § 20109 with the Occupational Safety and Health Administration’s (“OSHA”)

                                             1
  Case 3:20-cv-00457-BJD-JRK Document 1 Filed 05/05/20 Page 2 of 6 PageID 2



Region IV office in Atlanta, Georgia. More than 210 days have elapsed with no final

decision, and Plaintiff therefore exercises his right to file an original action de novo

pursuant to 49 U.S.C. § 20109(d)(3).

                                           PARTIES

         5.    The Plaintiff is a natural person and citizen of Manatee County, Florida

employed by Defendant, CSX TRANSPORTATION, INC. (“CSX”), and working in or

around Tampa, Florida.

         6.    At all times material, the Defendant was and is a rail carrier engaged in

interstate commerce. CSX operates in 23 states including Florida, employs approximately

24,000 people, and is one of the nation’s largest rail carriers. CSX maintains its corporate

headquarters in Jacksonville, Duval County, Florida.

                          STATEMENT OF OPERATIVE FACTS

         7.    Plaintiff, JOHN GORE, was employed by CSX for almost two decades up

until May 31, 2019, when he was terminated.

         8.    Plaintiff was employed as A Remote-Control Operator (“RCO”) Foreman by

CSX and as such was in the scope and course of his employment engaged in movement

and placement of rail cars (“kicking cars”) in an active Remote Control Zone.

         9.    On April 16, 2019, Plaintiff was working on assignment Y19216 and tripped

over an exposed rail spike. Plaintiff fell, striking his nose and chin on the rail of an adjacent

track.

         10.   Proper notice of the injury was given to Plaintiff’s supervisor and an injury

report was filed with CSX.




                                               2
  Case 3:20-cv-00457-BJD-JRK Document 1 Filed 05/05/20 Page 3 of 6 PageID 3



        11.   On April 20, 2019, Plaintiff was assigned to the one-man remote-control

foreman position of Y19220. Plaintiff had been switching cars in an active remote-control

zone throughout his shift and implemented proper protections associated with such a

zone.

        12.   During the process of kicking cars down the track, Plaintiff went into the

shanty (shack) to rehydrate and change the radio batteries after which he would resume

his duties. Windows occupied the circumference of the shanty providing Plaintiff the ability

to see the train cars and the remotely-controlled locomotive at all times, thus not leaving

them unattended.

        13.   Thereafter, Plaintiff was approached by his trainmasters who indicated that

they had inspected the rail cars and found that a rail car approximately 15 cars down the

track had not been coupled and that equipment had been left unattended.

        14.   CSX carried out an investigation on May 2, 2019, alleging that Plaintiff failed

to secure equipment and to ensure the coupling of a rail car before leaving it unattended.

Plaintiff was charged with a violation of CSX Transportation Rules 409.2, “unattended

equipment must be secured with sufficient tested handbrakes but not less than one”; and

Rule 408.2, “prior to leaving trains and equipment unattended, secure with tested

handbrakes or by alternative method specified in special instructions.”

        15.   Plaintiff avers that he attended to the rail cars and equipment at all times;

however, physical limitations of the human body prevent every coupling from being readily

apparent, especially where a rail car may be uncoupled further down the track behind

several other rail cars. It is not unknown to CSX that this occurs. It is an excepted fact

and one that is planned for in their own Operating Rules. Hence the guidelines on how



                                             3
     Case 3:20-cv-00457-BJD-JRK Document 1 Filed 05/05/20 Page 4 of 6 PageID 4



to property line a switch: “before lining a switch or derail, the employee must ensure…any

preceding movement has passed the clearance point”1; and, how to kick cars “when

kicking cars… do not cut off a car routed to an adjacent track until it is known that the

preceding car is clear and will remain clear of adjacent tracks”2. These rules are clearly

written with the understanding that the Conductor performing the kicking move has no

responsibility to ensure couplings are made, only that the next crew to enter that track

must verify all couplings before commencing with their own work. At no point does CSX

state that previously released equipment must couple before continuing on with the next

move.

           16.     Plaintiff is an employee with almost two decades of service. This method of

kicking cars down the track is the same method that was used day in and day out. CSX

unjustifiably applied Operating Rules relative to the issue at hand by singling out, charging

and subsequently dismissing Plaintiff as a response for reporting an on-the-job injury just

two working shifts before the alleged failure to couple incident occurred.

                                       CAUSE OF ACTION

            17.    The Plaintiff repeats and incorporates by reference herein all the foregoing

paragraphs as if fully set forth.

           18.     The Federal Railroad Safety Act, in 49 U.S. C. § 20109(a)(4) and its

    implementing regulations at 29 CFR § 1982 et seq., states that a railroad engaged in

    interstate commerce may not discharge, demote, suspend, reprimand, or in any other

    way discriminate against an employee who provides information to the rail carrier or

    Secretary of Transportation of a work-related personal injury.


1
    CSX Operating Rule 401.2(2)
2
    CSX Operating Rule 405.6(4)

                                                 4
  Case 3:20-cv-00457-BJD-JRK Document 1 Filed 05/05/20 Page 5 of 6 PageID 5



       19.    CSX knew that Plaintiff engaged in the protected activities as defined in 49

U.S.C. § 20109(a)(4) when Plaintiff notified his supervisor of the injuries and completed

an injury report.

       20.    CSX retaliated against Plaintiff and subjected him to adverse actions

subsequent to him engaging in the protected activities as defined in 49 U.S.C. §

20109(a)(4). Specifically, Plaintiff was removed from service on April 20, 2019, two

working shifts after his injury, and terminated on May 31, 2019.

       21.    Plaintiff’s engaging in the protected activities as defined in 49 U.S.C. §

20109(a)(4) was a contributing factor to the adverse actions lodged against Plaintiff.

                                  PRAYER FOR RELIEF

       22.    For these wrongs, Plaintiff requests all compensation and other relief,

including declaratory relief, allowable at law for the harms inflicted upon him, as well as

costs, attorneys fees, and any other relief, in an amount greater than $100,000.

       23.    Plaintiff specifically requests a judgment under 49 U.S.C. § 20109 for all

relief appropriate under the circumstances, including but not limited to (a) compensatory

damages including compensation for any special damages; (b) litigation costs including

expert witness fees and reasonable attorney fees; and (c) punitive damages.

       WHEREFORE, in order to encourage employees to freely report all injuries without

fear of any retaliation, thereby ensuring the Federal Rail Administration has the necessary

information to develop and administer an effective rail safety regulatory program that

promotes safety in every area of our nation’s railroad operations, the Plaintiff demands a

Judgment under the Federal Railroad Safety Act for all relief necessary to make him

whole, including but not limited to:



                                             5
 Case 3:20-cv-00457-BJD-JRK Document 1 Filed 05/05/20 Page 6 of 6 PageID 6



      A.     Expungement of all references to disciplinary action related to this matter;

      B.     Lost wages and pay benefits with interest;

      C.     Lost benefits with interest;

      D.     Compensatory damages for economic losses due to Defendant’s conduct;

      E.     Compensatory damages for mental anguish and emotional distress due to
             Defendant’s conduct;

      F.     The statutory maximum of punitive damages; and

      G.     Special damages for all litigation costs including expert witness fees and
             attorney fees.



                                     JURY DEMAND

      Plaintiff demands a trial by jury.



Dated: May 5, 2020                          WILKES & MEE, PLLC

                                                  /s/ Alisa D. Wilkes
                                            By:
                                                  Alisa D. Wilkes
                                                  FL Bar No. 0081747
                                                  13400 Sutton Park Dr. S. Suite 1204
                                                  Jacksonville, FL 32224
                                                  (904) 620-9545
                                                  alisa@wilkesmee.com
                                                  service@wilkesmee.com
                                                  Trial Counsel for Plaintiff




                                              6
